UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2007 or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number1-12619 RALCORP HOLDINGS, INC. (Exact name of registrant as specified in its charter) Missouri 43-1766315 (State of incorporation) (I.R.S. Employer Identification No.) 800 Market Street, St. Louis, Missouri 63101 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(314) 877-7000 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $.01 par value New York Stock Exchange, Inc. Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. þ Yes ¨ No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. ¨ Yes þ No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þYes¨No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether registrant is an accelerated filer (as defined in Rule 12b-2 of the Act).þYes¨No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).¨YesþNo On March 31, 2007, the aggregate market value of the Common Stock held by non-affiliates of registrant was $1,614,172,174.Excluded from this figure is the Common Stock held by registrant’s Directors and Corporate Officers, who are the only persons known to registrant who may be considered to be its “affiliates” as defined under Rule 12b-2. Number of shares of Common Stock, $.01 par value, outstanding as of November 28, 2007:25,674,121. DOCUMENTS INCORPORATED BY REFERENCE Registrant’s Notice of Annual Meeting and Proxy Statement relating to its 2007 Annual Meeting (to be filed), to the extent indicated in Part III. TABLE OF CONTENTS Cautionary Statement on Forward-Looking Statements 2 PART I Item 1. Business 3 Item 1A. Risk Factors 9 Item 2. Properties 14 Item 3. Legal Proceedings 15 Item 4. Submission of Matters to a Vote of Security Holders 15 Item 4A. Executive Officers of the Registrant 15 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 16 Item 6. Selected Financial Data 18 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 30 Item 8. Financial Statements and Supplementary Data 32 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 61 Item 9A. Controls and Procedures 61 Item 9B. Other Information 61 PART III Item 10. Directors, Executive Officers and Corporate Governance 61 Item 11. Executive Compensation 61 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 61 Item 13. Certain Relationships and Related Transactions, and Director Independence 61 Item 14. Principal Accountant Fees and Services 62 PART IV Item 15. Exhibits and Financial Statement Schedules 62 Signatures 98 Exhibit Index 99 CAUTIONARY STATEMENT ON FORWARD-LOOKING STATEMENTS Forward-looking statements, within the meaning of Section 21E of the Securities Exchange Act of 1934, are made throughout this Report.These forward-looking statements are sometimes identified by their use of terms and phrases such as “believes,” “should,” “expects,” “anticipates,” “intends,” “plans,” “will,” “can” or similar expressions elsewhere in this Report.The Company’s results of operations and financial condition may differ materially from those in the forward-looking statements.Such statements are based on management’s current views and assumptions, and involve risks and uncertainties that could affect expected results.The factors set forth below may cumulatively or individually impact the Company’s expected results. •If the Company is unable to maintain a meaningful price gap between its private label products and the branded products of its competitors, successfully introduce new products or successfully manage costs across all parts of the Company, the Company’s private label businesses could incur operating losses. •Significant increases in the cost of certain commodities (e.g., wheat, peanuts, soybean oil, eggs, various tree nuts, corn syrup and other sweeteners, cocoa, fruits), packaging or energy (e.g., natural gas) used to manufacture the Company’s products, to the extent not reflected in the price of the Company’s products, could adversely impact the Company’s results. •Consolidation among members of the grocery trade may lead to increased wholesale price pressure from larger grocery trade customers and could result in significant profit pressure, or in some cases, the loss of key accounts if the surviving entities are not customers of the Company. •In light of its ownership in Vail Resorts, Inc. (approximately 19%), the Company’s non-cash earnings can be adversely affected by unfavorable results from Vail Resorts or the inability to recognize earnings under the equity method of accounting in the future. •The Company is currently generating profit from certain co-manufacturing contract arrangements with other manufacturers within its competitive categories.The termination or expiration of these contracts and the inability of the Company to replace this level of business could negatively affect the Company’s operating results. •The Company’s businesses compete in mature segments with competitors having large percentages of segment sales.If such competitors are able to obtain larger percentages of their respective segment sales, the Company could lose its market position. •The Company has realized increases in sales and earnings through the acquisitions of businesses, but the ability to undertake future acquisitions depends on many factors, such as identifying available acquisition candidates and negotiating satisfactory terms to purchase such candidates, which the Company does not unilaterally control. •Presently, a portion of the interest on the Company’s indebtedness is set on a short-term basis.Consequently, increases in interest rates will increase the Company’s interest expense. •If actual or forecasted cash flows of any reporting unit deteriorate such that its fair value falls below its carrying value, goodwill will likely be impaired and an impairment loss would be recorded immediately as a charge against earnings. •The Company has experienced increases in the cost to transport finished goods to customers.The Company’s costs have risen due to the increased cost of fuel and a limited supply of freight carriers.In the event this situation worsens, transportation costs will increase significantly and the Company will experience service problems and reduced customer sales. •Fluctuations in the Canadian Dollar exchange rate could result in losses in value of the Company’s net foreign currency investment in its Canadian subsidiary. •A portion of the Company’s employees are represented by labor unions.Labor strikes, work stoppages or other employee related interruptions or difficulties in the employment of labor could negatively impact our manufacturing capabilities. •Other uncertainties, all of which are difficult to predict and many of which are beyond the control of the Company, may impact its financial position, including those risks detailed from time to time in its publicly filed documents.These and other factors are discussed in the Company’s Securities and Exchange Commission filings. The factors set forth above are illustrative, but by no means exhaustive.All forward-looking statements should be evaluated with the understanding of their inherent uncertainty. 2 PART I ITEM 1. BUSINESS INTRODUCTION Ralcorp Holdings, Inc. is a Missouri corporation incorporated on October 23, 1996.Our principal executive offices are located at 800 Market Street, Suite 2600, St. Louis, Missouri 63101.The terms “we,” “our,” “Company,” “Ralcorp,” and “Registrant” as used herein refer to Ralcorp Holdings, Inc. and its consolidated subsidiaries. We are primarily engaged in the manufacturing, distribution and marketing of store brand (private label) food products in the grocery, mass merchandise, drug and foodservice channels.Our products include: ready-to-eat and hot cereal products; store brand and value brand snack mixes and corn-based snacks; store brand and branded crackers and cookies; foodservice, store brand and branded frozen griddle products (pancakes, waffles, French toast and custom griddle products) and biscuits; foodservice and store brand breads, rolls and muffins; store brand wet-filled products such as salad dressings, mayonnaise, peanut butter, syrups, jams and jellies, and specialty sauces;and store brand and value branded snack nuts and chocolate candy.Substantially all of our products are sold to customers within the United States. Our strategy is to grow our businesses through increased sales of existing and new products and through the acquisition of other companies.Since 1997 we have acquired nineteen companies.We typically pursue companies that manufacture predominantly store brand or value oriented food products. The following sections of this report contain financial and other information concerning our business developments and operations and are incorporated into this Item 1: · “Management’s Discussion and Analysis of Financial Condition and Results of Operations” under Item 7; and · “Acquisitions and Goodwill,” “Supplemental Earnings Statement and Cash Flow Information,” and “Segment Information” in the Notes to the Consolidated Financial Statements filed as part of this document under Item 8. You can find additional information about Ralcorp including our 10-Ks, 10-Qs, 8-Ks, and other securities filings (and amendments thereto) by visiting our website at http://www.ralcorp.com or the SEC’s website at http://www.sec.gov, from which they can be printed free of charge as soon as reasonably practicable after their electronic filing with the SEC.The Company’s Corporate Governance Guidelines; Standards of Business Conduct for Employees, including Executive Officers; Director Code of Ethics; and the Charters of the Board’s Audit, Corporate Governance, and Compensation Committees are also available on our website, from which they can be printed free of charge.All of these documents are also available to shareholders at no charge upon request sent to the Company’s Secretary (PO Box 618, St. Louis, MO 63188-0618, Telephone: 314-877-7046). RECENT BUSINESS DEVELOPMENTS · On November 10, 2006, we completed the acquisition of Cottage Bakeries, Inc. · On January 18, 2007, we issued Fixed Rate Senior Notes, Series I, totaling $100 million. · On March 16, 2007, we completed the acquisition of Bloomfield Bakers and its affiliate Lovin Oven L.L.C. · On May 11, 2007, we issued Fixed Rate Senior Notes, Series J, totaling $100 million.Proceeds from the Series I and J Private Placements were used to refinance a portion of our fiscal 2007 acquisitions and increase our available borrowing capacity. · Effective October 1, 2007, we appointed David R. Wenzel and J. Patrick Mulcahy to our Board of Directors. · On November 15, 2007, we announced the signing of a definitive agreement with Kraft Foods Inc. to merge Post ready-to-eat cereals into Ralcorp in an all-stock transaction.After the merger, Kraft shareholders will own approximately 54 percent and current Ralcorp shareholders will own approximately 46 percent of the combined company.Further, we will assume approximately $960 million of debt.The transaction is subject to customary closing conditions, including regulatory and Ralcorp shareholder approvals.Closing is expected to occur in mid-2008. 3 OTHER INFORMATION PERTAINING TO THE BUSINESS OF THE COMPANY Segments During fiscal year 2007 our businesses were comprised of four reportable business segments: Cereals, Crackers & Cookies (consisting of Ralston Foods and Bremner, Inc.); Frozen Bakery Products; Dressings, Syrups, Jellies & Sauces (The Carriage House Companies, Inc.); and Snack Nuts & Candy (Nutcracker Brands, Inc.).The Frozen Bakery Products segment includes Ralcorp Frozen Bakery Products, Lofthouse, Concept 2 Bakers, Parco, Western Waffles and the recently acquired Cottage Bakery, Inc. On March 16, 2007, we acquired Bloomfield Bakers and its affiliate, Lovin Oven L.L.C. and integrated them into Ralston Foods. Bloomfield Bakers is a leading manufacturer of nutritional and cereal bars and natural and organic specialty cookies, crackers, and cereals (the “Bloomfield Products”). We develop, manufacture, and market emulations of various types of branded food products that retailers, mass merchandisers and drug stores sell under their own “store” brands or under value brands.We attempt to manufacture products that are equivalent in quality to branded products.In the event branded producers modify their existing products or successfully introduce new products, we may attempt to emulate the modified or new products.In conjunction with our customers, we develop packaging and graphics that rival the national brands.Our goal is that the only difference consumers perceive when purchasing our store brand products is a notable cost savings when compared to branded counterparts. We also develop, manufacture and market signature frozen value-added bakery products for the foodservice, in-store bakery, retail and mass merchandising channels.Our frozen products typically are not emulations of branded products.Instead, they are designed to have unique tastes or characteristics that customers desire.To a much lesser extent, we also offer unique, custom products in our other businesses. In Item 2, we have listed the principal plants operated by the Company, as well as the types of products produced at each plant. Cereals, Crackers & Cookies The Cereals, Crackers & Cookies segment is composed of store brand ready-to-eat and hot cereals, store brand snack mixes, corn-based snacks and the Bloomfield Products (the “Cereal and Snack Business”); and store brand and branded crackers and cookies (the “Cracker and Cookie Business”).In fiscal 2007, these businesses accounted for approximately 65% and 35% respectively, of the Company’s Cereals, Crackers & Cookies segment sales.These two businesses have been aggregated into a single reportable segment because they have similar economic characteristics, product ingredients, types of customers and distributions methods, and because of some shared processing. Cereal and Snack Business Store brand ready-to-eat cereals are currently produced at five operating facilities and presently include 40 different cereal varieties utilizing flaking, extrusion and shredding technologies.Our Cracker and Cookie Business produces shredded wheat cereal for the Cereal and Snack Business.Four additional cereals are produced for the Cereal and Snack Business through certain co-manufacturing arrangements (see “Contract Manufacturing” later in this Item 1).Store brand and branded hot cereals are produced at one facility and include old-fashioned oatmeal, quick oatmeal, regular instant oatmeal, flavored instant oatmeals, farina, instant Ralston® (a branded hot wheat cereal), and 3 Minute Brand® hot cereals.As expected, we sell far more hot cereals in cooler months.We believe we are the largest manufacturer in the U.S. of store brand ready-to-eat and hot cereals.In fiscal 2007, approximately 61% of this business’s net sales were in retail ready-to-eat cereals (excluding co-manufacturing), approximately 11% of its net sales were in retail hot cereals and approximately 14% of its net sales were in retail snack products.Corn-based snacks are produced at one facility and include four types of tortilla chips, two types of corn chips and three types of extruded puffed products that are packaged under store brands and the Medallion® name. The Bloomfield Products are produced at two manufacturing facilities. A majority of these products are produced under co-manufacturing, with a smaller portion produced under more traditional store brand arrangements. We produce cereal products based on our estimates of customer orders and consequently maintain, on average, three to five weeks’ inventory of finished products.Our ready-to-eat and hot cereals are warehoused in and distributed through four independent distribution facilities and two of our cereal plants, and are shipped to customers principally via independent truck lines.Our corn-based snack products are produced based on customer orders and are shipped directly to customers through independent truck lines and customer supplied trucks.As the majority of the Bloomfield Products are produced under contract manufacturing arrangements, the related production schedule 4 is based largely on near term forecasts provided by our contract partners. The Bloomfield Products are then shipped via independent truck lines to specific customer distribution points.Periodically, all products related to the Cereal and Snack Business are sold through internal sales staff and independent food brokers. Cracker and Cookie Business We believe our Cracker and Cookie Business is currently the largest manufacturer of store brand crackers and cookies for sale in the United States.The business also produces cookies under the Rippin’ Good® brand and crackers under the Ry Krisp® and Champagne® brands.Management positions the Cracker and Cookie Business as a low cost, premier quality producer of a wide variety of store brand crackers and cookies.In fiscal 2007 and solely with respect to the retail channel, approximately 55% of this business’s net sales was in crackers and approximately 45% of its net sales was in cookies. Our Cracker and Cookie Business operates seven plants where products are largely produced to order.In the fall and winter as consumer consumption of crackers increases, we have the ability to produce to estimated volumes, thereby building product inventories ranging from four to six weeks.Store brand crackers and cookies are sold through a broker network and internal sales staff.Branded Ry Krisp® crackers and branded cookies, including Rippin’ Good® cookies are sold through direct store distributor networks.Our cookies and crackers are primarily distributed through our own warehouses and delivered to customers through independent truck lines. Frozen Bakery Products Our Frozen Bakery Products business operates eleven facilities, including the Cottage Bakery, Inc. acquisition.We produce frozen griddle products such as pancakes, waffles and French toast; frozen bread products such as breads, rolls and biscuits; dessert products such as frozen cookies and frozen cookie dough, muffins, and Danishes, as well as dry mixes for bakery foods.The segment uses a combination of both make to order and make to inventory production scheduling processes. Items with predictable volumes tend to be produced to inventory, while items with inconsistent demand are typically produced to order. The majority of the products are shipped frozen with most high volume customers serviced direct from the manufacturing site, while smaller volume items are distributed through a network of third party warehouses. The Frozen Bakery Products segment sells products through a broker network and an internal sales staff.Products are sold to foodservice customers such as large restaurant chains and distributors of foodservice products, retail grocery chains, and mass merchandisers.We utilize the trademark
